Citation Nr: 1003898	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture of the left distal tibia and fibula, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 through 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

This case was remanded by the Board in June 2009 for 
additional evidentiary development.  The Board is satisfied 
that the action directed in its remand has been performed, 
and is prepared to proceed with appellate consideration of 
the issue in this case.  


FINDING OF FACT

The Veteran's residuals of fracture of the left distal tibia 
and fibula have been productive of full flexion of the left 
leg to zero degrees and extension to 130 degrees without pain 
or further decrease of motion after repetition; but has not 
been productive of ankylosis of the knee, ankle or 
subastralagar or targus joint; nor has it been productive of 
recurrent subluxation or lateral instability of the knee, 
removal or dislocation of the semilunar cartilage, genu 
recurvatum, malunion of the os calcis or astragalus, 
astragalectomy, or shortening of the bones of the left leg.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left distal tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When an unlisted condition is encountered, it will be 
permissible to rate the unlisted condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In 
view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases where service connection has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct time 
period.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

In this case, the Veteran is presently assigned a disability 
evaluation of 20 percent for residuals of a fracture of the 
left distal tibia and fibula, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Diagnostic Code (DC) 5262 contemplates impairment of the 
tibia and fibula, and provides for the award of a 20 percent 
disability rating where there is evidence of malunion of the 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent disability rating is warranted where malunion of 
the tibia and fibula is accompanied by marked knee or ankle 
disability.  A maximum rating under this diagnostic code of 
40 percent is awarded where the evidence demonstrates 
nonunion of the tibia and fibula, with loose motion, which 
requires the use of a brace.
 
At a September 2006 VA examination, the Veteran made 
complaints chiefly of back pain.  Although he denied any 
specific pain on the lateral side of his left leg, he did 
report aching pain in the posterior aspect of both legs.  On 
examination, the Veteran was noted to be walking without a 
limp.  Range of motion testing of the left leg revealed knee 
flexion from zero to 130 degrees.  In his left ankle, the 
Veteran was able to produce dorsiflexion from zero to 15 
degrees, plantar flexion from zero to 35 degrees, inversion 
from zero to 30 degrees, and eversion from zero to 25 
degrees.  No pain was reported with movement of the left 
ankle.  However, a slight cavus configuration was observed in 
the left foot.  X-rays of the left leg revealed evidence of 
an old healed fracture of the left tibia which was in 
anatomical alignment.  An old healed fracture of the fibula 
at the middle and distal thirds with minimal residual 
angulation was also observed.  The examiner observed that the 
fractures of the left leg healed solidly and caused minimal 
difficulties at that time.

VA treatment records from September 2006 through March 2009 
document frequent complaints of back and hip pain with 
associated right leg pain, but make only periodic reference 
to any left leg symptoms.  An August 2008 treatment record 
reflects complaints by the Veteran of intermittent left leg 
pain over the preceding several years, which was reported as 
being "very disabling."  In describing his left leg 
symptoms, he related that, after long periods of ambulation 
or standing, he experienced pain in his left groin and the 
left side of his low back which radiated down into his left 
leg.  An examination of the lower extremities revealed that 
the Veteran's leg lengths were equal.

The Veteran underwent a second VA examination in September 
2008.  At that time, he complained of pain and fatigue in his 
left leg with night time flare-ups which diminished during 
the day.  He stated, however, that his left leg pain worsened 
after walking for longer periods than usual.  He denied any 
swelling, redness, drainage, or locking.  During the 
examination, the Veteran reported tenderness in his calf 
muscles.  Nonetheless, an examination did not reveal any 
deformity, angulation, false joint, malunion, or non-union in 
the left leg.  No ankylosis was present.  Ranges of motion in 
the left ankle and knee were noted as being full, although 
specific range of motion scores are not expressed in the 
report.  No shortening of the legs was observed.  X-rays of 
the Veteran's left leg were not taken.

In a March 2009 statement, the Veteran contended that he was 
experiencing symptoms in his left shin and ankle.  
Nonetheless, at the Veteran's third VA examination, which was 
performed the same day that the Veteran prepared his March 
2009 statement, the Veteran initially denied any pain or 
problems with his left leg.  After repeated inquiry, he 
related that cold weather caused pain in his left ankle which 
he rated as a seven on a pain scale of zero to 10.  Although 
he reported that this pain diminished "almost down to 0" 
after moving around, he maintained that his left ankle was 
not 100 percent normal.  Despite his complaints, he denied 
any swelling or loss of balance due to pain or weakness of 
his left leg.  He denied pain in his left knee.  The Veteran 
further stated that although he had experienced tingling in 
his feet before a right hip replacement surgery, he had not 
felt those symptoms since the surgery.  Although the Veteran 
ambulated with a cane, he denied the use of leg braces.

During examination of the left leg, the Veteran was able to 
walk on his heels and toes.  The examiner noted that the 
length of time the Veteran was able to be on his heels was 
decreased, but opined that this was due to many factors 
including obsesity, age, diagnosed diabetes mellitus, and the 
degenerative joint disease in his hips.  With regard to the 
Veteran's left ankle, the Veteran denied any pain during the 
examination.  No tenderness, swelling, deformities of muscle, 
or atrophy were noted.  The circumference of both legs was 
symmetrical.  The Veteran was able to produce 15 degrees of 
dorsiflexion, 30 degrees of active plantar flexion, 10 
degrees of inversion, and 5 degrees of eversion.  No pain was 
reported on any of these motions, and no change was noted 
upon repetitive motion.  Although the examination report 
notes that x-rays were taken of the Veteran's left ankle, 
these x-rays were not available at the time of the report.  
An examination of the Veteran's left knee revealed full 
extension to zero degrees and flexion to 130 degrees without 
pain.  Drawer's sign and Lachman's tests were negative.  No 
atrophy was noted, nor was any medial or lateral instability 
upon stress testing.  The Veteran reported that he was 
independent with his activities of daily living, and he 
denied any flare-ups of pain or periods of incapacitation due 
to his left ankle.  Although the examination revealed 
possible mild pes planus and a finding of bilateral 
hammertoes, the examiner does not relate these findings to 
the Veteran's old fractures of the left tibia and fibula.

A subsequent addendum from the March 2009 VA examiner states 
that the left ankle x-rays performed at the examination 
revealed no acute osseous deformity, no significant 
degenerative changes, and no significant interval change in 
his old healed distal fibular and tibial fractures.  The 
examiner notes in her addendum that these findings did not 
necessitate any changes in her prior report.

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this appeal.  The Veteran does 
not display ankylosis of the knee (DC 5256), recurrent 
subluxation or lateral instability of the knee (DC 5257), 
dislocated semilunar cartilage (DC 5258), removal of 
semilunar cartilage (DC 5269), genu recurvatum (DC 5263), 
ankylosis of the ankle (DC 5270), ankylosis of the 
subastragalar or tarsal joint (DC 5272), malunion of the os 
calcis or astragalus (DC 5273), astragalectomy (DC 5274), or 
shortening of the bones of the left leg (DC 5275).  In the 
absence of an actual diagnosis of pes planus and an opinion 
relating the pes planus or hammertoes discovered at the 
Veteran's 2009 VA examination to his service-connected tibial 
and fibular fractures, the Board declines to apply DC 5257 
(for flat feet) or DC 5282 (for hammer toe).  As DC 5271 (for 
limited motion of the ankle) permits for a maximum schedular 
evaluation of 20 percent, the Board will not apply that 
provision.  The Board will, however, discuss application of 
DC 5260, 5261, and 5262 below.

Although the September 2006 VA examination revealed minimal 
residual angulation resulting from the Veteran's fibular 
fracture, the evidence does not demonstrate any marked knee 
or ankle disability.  No such findings were evident at the 
subsequent VA treatment or the VA examinations of September 
2008 and March 2009.  Under the circumstances, the Veteran is 
not entitled to a disability rating greater than 20 percent 
under DC 5262.

DC 5260 concerns limitation of flexion of the leg.  In cases 
of flexion limited to 30 degrees, a 20 percent evaluation is 
in order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Under DC 5261, concerning limitation of extension of the leg, 
a 20 percent evaluation is in order for extension limited to 
15 degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

For purposes of applying DC 5260 and 5261, the Board points 
out that normal range of motion of the knee is to 0 degrees 
in extension and to 140 degrees in flexion.  38 C.F.R. § 
4.71, Plate II (2008).  In this case, range of motion testing 
of the left knee performed at the Veteran's VA examinations 
in September 2006 and March 2009 revealed full extension to 
zero degrees and flexion to 130 degrees.  As the evidence 
shows that the Veteran has been able to produce full knee 
extension and flexion of the left leg well in excess of 15 
degrees, the Veteran is not entitled to a disability 
evaluation in excess of 20 percent under DC 5260 and 5261.  

For no time during the rating period has the Veteran's 
service-connected residuals of fracture of the left distal 
tibia and fibula manifested limitation of flexion of the left 
knee that more nearly approximates 15 degrees or less, nor 
has he demonstrated extension limited to 20 degrees.  The 
Board observes that the Veteran's motion of the left knee was 
not found to be limited by pain or repetition at either his 
September 2006 or March 2009 VA examinations.  Even if pain 
were reported by the Veteran with motion, there would be no 
evidence of a disability picture commensurate to a limitation 
of left knee flexion to 15 degrees or less or extension of 
the left leg to 20 degrees or more.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.

Although the Board has noted the Veteran's March 2009 
statement in which he reports symptoms in his left ankle and 
shin, such contentions are effectively rebutted by the 
clinical finding and the Veteran's own statements at his 
March 2009 VA examination.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Neither the VA treatment records nor the VA examination 
reports of September 2006 and September 2008 reflect any 
reported periods of incapacity.  At his March 2009 VA 
examination, the Veteran expressly denied any periods of 
incapacitation due to his left ankle.  There is no evidence 
in the claims file that the Veteran was prescribed bedrest 
for treatment of his left leg.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

For these reasons, the Board finds that the evidence does not 
support a rating for the Veteran's residuals of fracture of 
the left distal tibia and fibula in excess of 20 percent for 
any period of increased rating claim on appeal.  To that 
extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. vazquez

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
increased rating for residuals of a fracture of the left 
fibula in an August 2006 notice letter.  This letter also 
notified the Veteran how a disability rating and an effective 
date for the award of benefits is assigned and complied with 
the notice requirements in both Dingess/Hartman and Vazquez-
Flores I and II.  After the Veteran was afforded opportunity 
to respond to the notice identified above, the Veteran's 
claim was adjudicated in the RO's March 2007 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's service treatment records and 
post-service VA treatment records have been obtained.   
Additionally, he was afforded VA examinations for his left 
leg disability in September 2006, September 2008, and March 
2009.  Following the Board's June 2009 remand, the VA 
examiner's addendum to her March 2009 examination report was 
obtained, along with a report of left ankle x-rays which were 
taken at that examination.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
previous remands with regard to the right and left knee 
claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).


ORDER

Entitlement to an increased rating for service-connected 
residuals of fracture of the left distal tibia and fibula, 
currently evaluated as 20 percent disabling, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


